 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    BRENTON YAMADA,                                     Case No. 2:18-cv-01224-GMN-BNW
 4                                           Plaintiff,                   ORDER
 5           v.
 6    NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
 7
                                        Defendants.
 8
 9
     I.     DISCUSSION
10
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
11
     an individual who has been released from the custody of the Nevada Department of
12
     Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.
13
     (ECF No. 1). The Court now directs Plaintiff to file an application to proceed in forma
14
     pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the
15
     full filing fee of $400.
16
     II.    CONCLUSION
17
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
18
     in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.
19
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
20
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
21
     document entitled information and instructions for filing an in forma pauperis application.
22
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
23
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
24
     non-prisoners; or (2) pay the full filing fee of $400.
25
            ///
26
            ///
27
            ///
28
            ///
 1
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
 2
     dismissal of this action may result.
 3
 4
            DATED: December 2, 2019
 5
 6
                                            UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
